Title: To Thomas Jefferson from Alexander J. Dallas, 11 July 1793
From: Dallas, Alexander J.
To: Jefferson, Thomas



Sir
Sec: Office, Philad. 11. July 1793.

The Governor being absent upon Public business, I take the liberty of inclosing for your information a representation, made by the Father and Master of an Apprentice boy, named George Allison, who, it seems, has entered on board the Little Democrat (formerly the Little Sarah) a French armed vessel. I am, with great respect & esteem, Sir, Yr. most obed Serv

A. J. Dallas Secy of the Com. of Pennsa

